DETAILED ACTION
		This Office action is in response to the amendment filed on December 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a calculation unit that performs operations comprising: creating a staircase waveform of an output voltage that is output from the power conversion device; deriving a phase difference between a phase of a fundamental wave of the output voltage that is output from the power conversion device and a phase of an output current based on: the phase of the fundamental wave of the output voltage according to the staircase waveform created by the calculation unit; a rising phase that is a phase when an absolute value of the output voltage indicated by the staircase waveform created by the calculation unit reaches a maximum value; and a discharge phase difference based on a period necessary for discharge of the snubber element; and deriving a frequency to obtain the phase difference derived by the calculation unit; and a pulse output unit  that performs operations comprising controlling the switching circuits of the power conversion device so as to realize the frequency that is derived by the calculation unit” in combination with all other claim limitations. Claims 2-5 and 7 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 8, the prior art of record fails to disclose or suggest “creating a staircase waveform of an output voltage that is output from the power conversion device; deriving a phase difference between a phase of a fundamental wave of the output voltage that is output from the power conversion device and a phase of an output current based on: the phase of the fundamental wave of the output voltage according to the staircase waveform; a rising phase that is a phase when an absolute value of the output voltage indicated by the staircase waveform reaches a maximum value; and a discharge phase difference based on a period necessary for discharge of the snubber element; deriving a frequency to obtain the derived phase difference; and controlling the switching circuits of the power conversion device so as to realize the derived frequency” in combination with all other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838